DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 8-16, 18-19 and 23-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular, independent claims 1 and 16 recite the conductive droplet pillar is “spaced apart from” the electrical component.  However, the originally filed Specification does not describe this anywhere (on the contrary it describes  “coat[ing] the lateral sides of the die with metal without gaps between the pillar and the die”, “there is no need to leave space around the components for connection of the wire bonds”, page 16), nor do the originally filed claims.  The drawings specifically show that the pillar is not spaced apart from the electronic component, see originally filed Fig. 4B, 4C, which show the pillar 72/74 physically touching the electronic component.  
For purposes of Examination, it will be assumed that any gap between the component and pillar is sufficient to be “spaced apart.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4,  6, 9, 12-17, 21, 24, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Pique et al. (“Laser Direct-Write of Embedded Electronic Components and Circuits”) in view of Tsukada et al. (U.S. Publication No. 2015/0207050), further in view of Zenou et al. (WO 2017/006306), further in view of Kotler et al. (WO 2016/116921)
Regarding claim 1, as best understood by the Examiner, Pique teaches a method for producing electronic devices, the method comprising:
fixing a die (see Section 3.1, Fig. 3a-b, dies placed into trenches in substrate) that includes an electronic component with integral contacts (see Fig. 3b, and Section 3.1) to a dielectric substrate (polymer substrate, Section 3.1); and
after fixing the die, printing a conductive trace (Section 3.2) over both the dielectric substrate and at least one of the integral contacts (see Sections 3.1-3.3, Fig. 7, dies recessed so traces are bonded to die contacts through LDW), so as to create an ohmic connection between the conductive trace on the dielectric substrate and the electronic component (see Section 3.2 and 3.3),
wherein printing the conductive trace comprises ejecting droplets of a conductive material (see Pique section 3.2) onto both the dielectric substrate (see Pique Fig. 8) and the at least one of the integral contacts (Pique Fig. 8), wherein the die has opposing upper and lower sides (inherent in any 3D object), wherein the lower side is fixed to the dielectric substrate (see Pique Fig. 3), wherein the at least one of the integral contacts over which the conductive trace is printed is on the upper side (see Pique Fig. 3, traces not labeled but visible on upper surface).
Pique does not teach the die is disposed outside of a body of the dielectric substrate such that the die extends above a surface of the dielectric substrate.  However, Tsukada teaches that two equivalent methods of printing bonding traces to a chip are to recess the chip (Fig. 1), as taught by Pique, and to form the chip over the substrate and print the traces vertically to the top of the chip (see Fig. 3).  Zenou further teaches that LIFT can be used to print metal circuitry layers vertically over the sidewall of a structure (see page 9, lines 17-20; page 10, lines 18-20).
It would have been obvious to a person of skill in the art at the time of the effective filing date that the method of Pique could have been combined with the methods of Tsukada and Zenou to alternatively place the chip directly on the surface of the substrate without milling, and using a LIFT method to print the traces up the sidewalls of the chip to the contacts because this would remove the need to laser mill out recesses for every chip, and would simplify the bonding process because it would not need to drill holes to access the bond sites of the chips.
Pique fails to teach wherein ejecting the droplets comprises building up a pillar that is spaced apart from the electrical component using the ejected droplets alongside the electronic component from the dielectric substrate to the at least one of the integral contacts.  Zenou teaches the use of variable angle ejection in order to build up a sidewall trace, but does not teach the specifics of the trace.  However, Kotler teaches another angled ejection LIFT method to form sidewall circuit traces from ejected droplets alongside the electronic component (see page 8, lines 14-16, Fig. 3-6), in which the trace is a pillar (see Fig. 4 or 5), that is spaced apart from the electronic component (see Fig. 4 or 5, spaces between droplets and sidewall of component, see discussion above with respect to 112 rejection).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the angled ejection of Zenou could have been performed in a similar way to that of Kotler because it would have been a simple substitution of one known angled ejection for another with predictable results.

Regarding claim 3, Pique in view of Tsukada, Zenou and Kotler teaches the method according to claim 1, wherein ejecting the droplets comprises directing a pulsed laser beam to impinge on a donor film comprising the conductive material, whereby the droplets are ejected by laser-induced forward transfer (LIFT).
Pique teaches laser direct writing, but does not specifically teach that it is a LIFT method.  However, Zenou teaches that a form of LDW that can be used to deposit droplets onto a substrate (see, for example, Fig. 6).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the LDW system could have been a LIFT system because it would have been simple substitution of one known LDW system for another with predictable results.

Regarding claim 4, Pique in view of Tsukada, Zenou and Kotler teaches the method according to claim 3, wherein ejecting the droplets comprises directing the pulsed laser beam so that the droplets are ejected toward the die at an oblique angle relative to a surface of substrate (see Zenou Fig. 6).

Regarding claim 8, Pique in view of Tsukada, Zenou and Kotler teaches the method according to claim 2, wherein the die has lateral sides between the upper and lower sides (inherent in die design), but fails to teach and wherein the at least one of the integral contacts over which the conductive trace is printed is apart from one of the lateral sides (see Pique Fig. 8, contacts are on top surface).

Regarding claim 9, Pique in view of Tsukada, Zenou and Kotler teaches the method according to claim 2, and comprising prior to ejecting the droplets, forming an array of holes in the dielectric substrate so as to inhibit recoil of the droplets from the dielectric substrate (see Section 3.1, Fig. 3a).

Regarding claim 10, Pique in view of Tsukada, Zenou and Kotler teaches the method according to claim 1, and comprising printing adhesive dots on the dielectric substrate by ejecting droplets of an adhesive material onto the dielectric substrate by laser-induced forward transfer (LIFT), wherein fixing the die comprises placing the die on the adhesive dots.
Pique teaches affixing the dies by using an adhesive (Section 3.1), but does not specifically teach using LIFT to form the adhesive.  However, Zenou teaches that LIFT can be used to deposit a large number of different materials.  It would have been obvious to a person of skill in the art at the time of the effective filing date that the LIFT method could have also been used to eject the adhesive because it would have been a simple substitution of one method of adhesive placement for another, and because the LIFT system would already be in use for the package fabrication and therefore would simplify manufacturing by re-using the same system for multiple steps.

Regarding claim 11, Pique in view of Tsukada, Zenou and Kotler teaches the method according to claim 1, wherein the method comprises, after the die has been fixed to the dielectric substrate, ejecting droplets of an adhesive material onto the upper side of the die by laser-induced forward transfer (LIFT).
Pique teaches depositing another adhesive material (polyimide) over the die after it is affixed, but does not specifically teach using LIFT to form the adhesive.  However, Zenou teaches that LIFT can be used to deposit a large number of different materials.  It would have been obvious to a person of skill in the art at the time of the effective filing date that the LIFT method could have also been used to eject the adhesive because it would have been a simple substitution of one method of adhesive placement for another, and because the LIFT system would already be in use for the package fabrication and therefore would simplify manufacturing by re-using the same system for multiple steps.

Regarding claim 12, Pique in view of Tsukada, Zenou and Kotler teaches the method according to claim 1, wherein the conductive trace is printed over a locus on the dielectric substrate along which there was no conductive material prior to fixing the die (see Fig. 3 and 8).

Regarding claim 13, Pique in view of Tsukada, Zenou and Kotler teaches the method according to claim 12, wherein printing the conductive trace comprises automatically sensing a location of the at least one of the integral contacts, and printing the conductive trace responsively to the automatically- sensed location (see Fig. 1, video imaging of device prior to deposition).

Regarding claim 14, Pique in view of Tsukada, Zenou and Kotler teaches the method according to claim 1, wherein the dielectric substrate comprises a flexible foil (see section 1, flexible polymer substrate).

Regarding claim 15, Pique in view of Tsukada, Zenou and Kotler teaches the method according to claim 14, wherein the flexible foil comprises a material selected from a group of materials consisting of polymers, papers and fabrics (section 1 and 3.1, polymer).

Regarding claim 16, Pique teaches a system for producing electronic devices, the system comprising:
a placement station, which is configured to fix a die, which includes an electronic component with integral contacts, to a dielectric substrate (see section 3.1, Fig. 3a-b); and
a printing station (Fig. 1), which is configured to print a conductive trace over both the dielectric substrate and at least one of the integral contacts of the die that has been fixed to the substrate, so as to create an ohmic connection between the conductive trace on the substrate and the electronic component (see section 3.2-3.3, Fig. 8; see also discussion above with respect to claim 1),
wherein the printing station is configured to print the conductive trace by ejecting droplets of a conductive material (Pique section 3.2) onto both the dielectric substrate and the at least one of the integral contacts (see Pique Fig. 8), wherein the die has opposing upper and lower sides (inherent in any 3D object), wherein the lower side is fixed to the dielectric substrate (Pique Fig. 3), wherein the at least one of the integral contacts over which the conductive trace is printed is on the upper side (Pique Fig. 3).
Pique does not teach the die extends above a surface of the dielectric substrate such that the die is disposed outside of a body of the dielectric substrate, or wherein the printing station is configured to build up a pillar that is spaced apart from the electrical component using the ejected droplets alongside the electronic component from the dielectric substrate to the at least one of the integral contacts.
 However, Tsukada teaches that two equivalent methods of printing bonding traces to a chip are to recess the chip (Tsukada Fig. 1), as taught by Pique, and to form the chip over the substrate and print the traces vertically to the top of the chip (see Tsukada Fig. 3).  Zenou further teaches that LIFT can be used to print metal circuitry layers vertically over the sidewall of a structure (see page 9, lines 17-20; page 10, lines 18-20).
It would have been obvious to a person of skill in the art at the time of the effective filing date that the method of Pique could have been combined with the methods of Tsukada and Zenou to alternatively place the chip directly on the surface of the substrate without milling, and using a LIFT method to print the traces up the sidewalls of the chip to the contacts because this would remove the need to laser mill out recesses for every chip, and would simplify the bonding process because it would not need to drill holes to access the bond sites of the chips.
Pique fails to teach wherein ejecting the droplets comprises building up a pillar that is spaced apart from the electrical component using the ejected droplets alongside the electronic component from the dielectric substrate to the at least one of the integral contacts.  Zenou teaches the use of variable angle ejection in order to build up a sidewall trace, but does not teach the specifics of the trace.  However, Kotler teaches another angled ejection LIFT method to form sidewall circuit traces from ejected droplets alongside the electronic component (see page 8, lines 14-16, Fig. 3-6), in which the trace is a pillar (see Fig. 4 or 5), that is spaced apart from the electronic component (see Fig. 4 or 5, spaces between droplets and sidewall of component, see discussion above with respect to 112 rejection).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the angled ejection of Zenou could have been performed in a similar way to that of Kotler because it would have been a simple substitution of one known angled ejection for another with predictable results.

Regarding claim 18, Pique in view of Tsukada, Zenou and Kotler teaches the system according to claim 16, wherein the printing station comprises a laser, which is configured to emit a pulsed laser beam to impinge on a donor film comprising the conductive material, whereby the droplets are ejected by laser-induced forward transfer (LIFT).
Pique teaches laser direct writing, but does not specifically teach that it is a LIFT method.  However, Zenou teaches that a form of LDW that can be used to deposit droplets onto a substrate (see, for example, Fig. 6).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the LDW system could have been a LIFT system because it would have been simple substitution of one known LDW system for another with predictable results.

Regarding claim 19, Pique in view of Tsukada, Zenou and Kotler teaches the system according to claim 18, wherein the printing station is configured to direct the pulsed laser beam so that the droplets are ejected toward the die at an oblique angle relative to a surface of the dielectric substrate (Zenou Fig. 6).

Regarding claim 23, Pique in view of Tsukada, Zenou and Kotler teaches the system according to claim 17, wherein the die has lateral sides between the upper and lower sides (inherent in die design) wherein the at least one of the integral contacts over which the conductive trace is printed is apart from one of the lateral sides (see Pique Fig. 8, contacts are on top surface).

Regarding claim 24, Pique in view of Tsukada, Zenou and Kotler teaches the system according to claim 16, and comprising a surface preparation station, which is configured to form an array of holes in the substrate prior to ejecting the droplets so as to inhibit recoil of the droplets from the dielectric substrate (see section 3.1, Fig. 3a).

Regarding claim 25, Pique in view of Tsukada, Zenou and Kotler teaches the system according to claim 16, wherein the printing station is configured to print adhesive dots on the dielectric substrate by ejecting droplets of an adhesive material onto the dielectric substrate by laser-induced forward transfer (LIFT), and wherein the placement station is configured to place the die on the adhesive dots.
Pique teaches affixing the dies by using an adhesive (Section 3.1), but does not specifically teach using LIFT to form the adhesive.  However, Zenou teaches that LIFT can be used to deposit a large number of different materials.  It would have been obvious to a person of skill in the art at the time of the effective filing date that the LIFT method could have also been used to eject the adhesive because it would have been a simple substitution of one method of adhesive placement for another, and because the LIFT system would already be in use for the package fabrication and therefore would simplify manufacturing by re-using the same system for multiple steps.

Regarding claim 26, Pique in view of Tsukada, Zenou and Kotler teaches the system according to claim 16, wherein the printing station is configured to eject droplets of an adhesive material onto the upper side of the die by laser-induced forward transfer (LIFT) after the die has been fixed to the dielectric substrate.
Pique teaches depositing another adhesive material (polyimide) over the die after it is affixed, but does not specifically teach using LIFT to form the adhesive.  However, Zenou teaches that LIFT can be used to deposit a large number of different materials.  It would have been obvious to a person of skill in the art at the time of the effective filing date that the LIFT method could have also been used to eject the adhesive because it would have been a simple substitution of one method of adhesive placement for another, and because the LIFT system would already be in use for the package fabrication and therefore would simplify manufacturing by re-using the same system for multiple steps.

Regarding claim 27, Pique in view of Tsukada, Zenou and Kotler the system according to claim 16, wherein the conductive trace is printed over a locus on the dielectric substrate along which there was no conductive material prior to fixing the die (Fig. 3 and 8).

Regarding claim 28, Pique in view of Tsukada, Zenou and Kotler teaches the system according to claim 27, and comprising a sensor, which is configured to automatically sense a location of the at least one of the integral contacts, wherein the printing station is configured to print the conductive trace responsively to the automatically-sensed location (Fig. 1, video imaging of device prior to deposition).

Regarding claim 29, Pique in view of Tsukada, Zenou and Kotler teaches the system according to claim 16, wherein the dielectric substrate comprises a flexible foil (section 1, flexible polymer substrate).

Regarding claim 30, Pique in view of Tsukada, Zenou and Kotler teaches the system according to claim 29, wherein the flexible foil comprises a material selected from a group of materials consisting of polymers, papers and fabrics (section 1 and 3.1, polymer).



Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pique in view of Tsukada, Zenou and Kotler, further in view of Meinders et al. (U.S. Publication No. 2015/0086705).
Regarding claim 5, Pique in view of Tsukada, Zenou and Kotler teaches the method according to claim 3, wherein ejecting the droplets comprises directing the pulsed laser beam (Fig. 6, laser 40) to impinge on a first donor film (62) comprising a first metal (Pique section 2, Zenou “Background” section) having a first melting temperature (Zenou page 9, lines 2-4) so as to form an adhesion layer on the dielectric substrate along a track of the conductive trace (see Pique section 3.2).
Pique teaches a second layer of LDW trace formation (see section 3.2), but does not specifically teach a second donor film comprising a second metal having a second melting temperature, higher than the first melting temperature, so as to build up the conductive trace over the adhesion layer.
However, Meinders teaches that a LIFT method can be used to deposit multiple layers of materials having slightly different compositions over one another for a variety of beneficial reasons (Fig. 7, paragraph [0076]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the second layer could have been a paste having a lower solvent concentration because the paste would not need to penetrate as far into the trace line, and therefore would not need to be as viscous.  This lower solvent concentration would result in a higher melting temperature and a lower shrinkage percent of the final product, improving the fill of the trace.  See Pique Section 3.2.

Regarding claim 20, Pique in view of Tsukada, Zenou and Kotler teaches the system according to claim 18, wherein the printing station comprises optics, which are configured to direct the pulsed laser beam (Zenou Fig. 6, laser 40) to impinge on a first donor film (62) comprising a first metal (Pique section 2, Zenou Background) having a first melting temperature (Zenou page 9, lines 2-4) so as to form an adhesion layer on the dielectric substrate along a track of the conductive trace (Pique Fig. 7, section 3.2).
Pique teaches a second layer of LDW trace formation (see section 3.2), but does not specifically teach a second donor film comprising a second metal having a second melting temperature, higher than the first melting temperature, so as to build up the conductive trace over the adhesion layer.
However, Meinders teaches that a LIFT method can be used to deposit multiple layers of materials having slightly different compositions over one another for a variety of beneficial reasons (Fig. 7, paragraph [0076]).  It would have been obvious to a person of skill in the art at the time of the effective filing date that the second layer could have been a paste having a lower solvent concentration because the paste would not need to penetrate as far into the trace line, and therefore would not need to be as viscous.  This lower solvent concentration would result in a higher melting temperature and a lower shrinkage percent of the final product, improving the fill of the trace.  See Pique Section 3.2.


Response to Arguments
Applicants arguments submitted in the reply of 8/12/2022 have been considered but are not persuasive.
Applicant’s arguments primarily surround the newly recited language wherein the pillar is “spaced apart from” the electronic component.  However, this limitation is new matter that was not within the scope of the originally filed application, see discussion above.  Furthermore, under a limited interpretation that overcomes the new matter rejection, newly cited prior art Kotler teaches that there are small spaces between the pillar and the electronic component.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN G CLINTON/               Examiner, Art Unit 2816   

/SELIM U AHMED/               Primary Examiner, Art Unit 2896